Title: To George Washington from Henry Knox, 26 August 1783
From: Knox, Henry
To: Washington, George


                        
                            
                            My dear General.
                            Westpoint Tuesday evening the 26th Augt 1783
                        
                        Captain Farley has this instant arrived here. The baron is at Saratoga and will be down in a few days. He has
                            not been able to effect any thing with General Haldimand who he met at Chamblee. he would not upon any pretence admit the
                            Baron, to visit the posts, nor would he enter into any agreement upon the subject. He added that if the definitive treaty
                            was even signed he could not relinquish untill a considerable time afterwards. In short by what Captain Farley says there
                            cannot be a possibility of taking possession this fall.
                        Lt Colonel Villefranche who set out this Afternoon from Newburgh for Princeton will inform your Excellency of
                            more particulars. In this state of affairs will your Excellency think proper to order the detachment to proceed? The boats
                            will be ready on thursday. The detachment and artillery have been ready since yesterday. I beg your final orders by
                            Return. I have the honor to be with the greatest respect Your Excellencys most obedient Servant
                        
                            H. Knox
                        
                    